MEMORANDUM OPINION
PARKS, Judge:
The petitioner, Deborah Jo Billings, pled guilty to Escape From a Penal Institution (21 O.S. Supp.1983, § 443) in Tulsa County District Court, Case No. CRF-85-2946, and was sentenced to two (2) years imprisonment on December 16, 1985. A motion to withdraw the guilty plea was filed on December 26, 1985, alleging “ignorance of the law” and “misrepresentation of the law by her attorney.” The motion did not request an evidentiary hearing, petitioner presented no evidence in support of the motion, and no evidentiary hearing on the motion to withdraw was ever held. According to petitioner, the trial court overruled the motion.
A careful review of the transcript of the plea proceeding establishes that the trial judge meticulously followed the guidelines set forth by this Court in King v. State, 553 P.2d 529, 534-36 (Okl.Cr.1976). The record wholly rebuts the two general allegations made by petitioner in her motion to withdraw. The trial court conducted an appropriate interrogation of the petitioner and defense counsel regarding petitioner’s past and present mental state. The trial court advised petitioner of the nature and consequences of her guilty plea, informing petitioner that by entering a guilty plea she would be waiving her right to a jury trial, to confront the witnesses against her, and her privilege against compulsory self-incrimination. Petitioner was informed that the minimum sentence was two (2) years while the maximum was seven (7) years, that she was presumed innocent, and that the State had the burden of proving all material allegations beyond a reasonable doubt. The trial court determined that the plea was voluntary and not the result of force, threats or coercion. Petitioner stated that she was guilty of the Escape as set out in the Information. The trial court followed the negotiated plea agreement whereby the petitioner was sentenced to the minimum punishment of two (2) years.
On the basis of the foregoing, we cannot say that the trial court abused its discretion in refusing to allow petitioner to withdraw her guilty plea. Accordingly, the petition for writ of certiorari is hereby DENIED.
BRETT, P.J., and BUSSEY, J„ concur.